                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE MIDDLE DISTRICT OF TENNESSEE
                                      NASHVILLE DIVISION

IN RE:                                               )       CASE NO. 318-07280
Fuller, Christopher Brooks                           )       CHAPTER 7
                                                     )       JUDGE RANDAL S. MASHBURN
       Debtor(s)                                     )

                   ORDER AUTHORIZING EMPLOYMENT OF ACCOUNTANT

       Upon the application of David G. Rogers, trustee, for approval to employ Rodefer, Moss &

Company PLLC, 3001 Armory Drive, Suite 225, Nashville, Tennessee 37204 to perform accounting

services, notice of same having been given pursuant to Local Rule 9013 and no objections having been

filed and it appearing that said accounting firm represents no interest adverse to the Debtor’s estate,

       IT IS HEREBY ORDERED that David G. Rogers, trustee is authorized to employ Rodefer,

Moss & Company PLLC to perform accounting services in this matter. Such employment is effective as

of the filing of the Trustee’s Motion to Employ which was February 19, 2019.

       IT IS FURTHER ORDERED THAT David G. Rogers, trustee, shall make application to the

Court for approval of all fees.


ENTER this 14th day of March, 2019.


                                              THIS ORDER WAS SIGNED AND ENTERED
                                              ELECTRONICALLY AS INDICATED
                                              AT THE TOP OF THE FIRST PAGE.
                                                    Randal S. Mashburn
                                                    U.S. Bankruptcy Judge

Submitted for entry:
/s/ David G. Rogers
David G. Rogers, #011658
Attorney for Trustee
P.O. Box 1227
Franklin, TN 37065-1227
(615) 472-8570




   Case 3:18-bk-07280         Doc 40    Filed 03/14/19 Entered 03/14/19 08:18:49              Desc Main
                                        Document     Page 1 of 2
Case 3:18-bk-07280   Doc 40   Filed 03/14/19 Entered 03/14/19 08:18:49   Desc Main
                              Document     Page 2 of 2
